Title: To George Washington from Benjamin Reeder, 22 January 1791
From: Reeder, Benjamin
To: Washington, George



Sir
Maryland, Charles County 22 Jan. 1791

I have it in contemplation to sell the Reversion of between three and four Hundred acres of land near your seat in Virginia, and as it is Probable this land will not only suit you, but that you will give as much, or more for it, than any other Person I beg leave to make you an offer of it.
It is land I obtaind by marriage with a Miss Slaughter And the old ladys life is to be reserved in it, you are well enough acquainted with the Probable incumbrance from the reserve, and, I Presume, with the Situation and Value of the land not to need a description on those heads. a Proper Title will be made if you Purchase.
As I have not the Honor to be known to you, it may not be improper to refer you to Gentlemen to whom I am known. To the Honble Mr Dan. Carroll Mr Stone & Mr Co⟨ntee⟩ I am a little Known.
I will be obliged by Hearing from you on the above Subject, and when I assure you that necessity makes me offer this Property for sale. I hope my candour will be an ⟨excuse⟩ for my obtruding. I have the Honor to be Sir your most obedt Hble sert

B. Reeder

